Citation Nr: 1341951	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-16 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for facet syndrome, bilateral, with degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity associated with facet syndrome, bilateral, with DJD, lumbar spine.

3.  Entitlement to an evaluation in excess of 10 percent for the residuals of a fracture, nasal bone (nasal disability).

4.  Entitlement to an award of a total (100 percent) disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oliver O. Jahizi, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from November 1974 to December 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and November 2008 rating decisions of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2008, the Veteran was granted service connection for facet syndrome, bilateral, with degenerative joint disease (DJD) of the lumbar spine, and for L3-L4 radiculopathy, right lower extremity, associated with facet syndrome and DJD, lumbar spine.  The Veteran disagreed with the initial evaluations.  In November 2008, the RO readjudicated the initial ratings for lumbar spine disability and right lower extremity radiculopathy, granted an increased rating from noncompensable to 10 percent for residuals of a fractured nasal bone, and denied TDIU.  
 
In July 2013, the Veteran testified at a Travel Board hearing.  A transcript of the hearing is associated with the Veteran's electronic record. 

The appeal for an initial rating in excess of 20 percent for radiculopathy, right lower extremity, associated with facet syndrome, with DJD, lumbar spine, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  Prior to August 21, 2006, the Veteran complained of back pain, had forward flexion to 60 degrees at most evaluations, with occasional episodes of more severe limitation of flexion due to pain, complained of inadequate pain control, had a normal gait or used a cane, had a posterior disc bulge at L3-4, and worked full-time as a forklift operator.  

2.  From August 21, 2006, the Veteran is limited to a few minutes of sitting, standing, or lying in one position, requires use of a cane for ambulation for short distances, and a walker for ambulation of more than a short distance, walks flexed forward to reduce pain, and is subject to frequent limitation of motion to 30 degrees or less; those limitations are equivalent to or approximate limitation of flexion to 30 degrees or less or favorable ankylosis.  

3.  The Veteran has undisplaced nasal fractures, some obstruction, and difficulty breathing, especially at night, and snoring.

4.  For purposes of evaluating the claim for TDIU, the Veteran's service-connected lumbar spine disability with right lower extremity radiculopathy and left lower extremity radiculopathy is considered one disability which is currently 60 percent disabling. 

5.  The Veteran, who completed high school, has no occupational experience other than in jobs requiring heavy lifting and manual labor, such as a machine operator, and he last worked in August 2006 as a forklift operator. 

6.  The medical evidence establishes that the Veteran's impairments would make it "significantly difficult" for him to obtain or maintain employment, and his functional impairments, in light of his educational attainment and vocational history render him less able to obtain or retain sedentary employment than other Veterans with a similar disability rating.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for service-connected DJD of the lumbar spine, prior to August 21, 2006, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237-5243 (2013).

2.  The criteria for a 40 percent disability rating for DJD of the lumbar spine, but no higher evaluation, are met from August 21, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237-5243 (2013).

3.  The criteria for a disability rating in excess of 10 percent for residuals of nasal fracture are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 6502, 6510-6514 (2013).

4.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.341, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his back pain and nasal fracture disabilities should be compensated at higher rates, and he contends that he is entitled to TDIU.  The Board will address its statutory duties to provide the Veteran with notice and assistance before addressing the legal and factual issues raised on appeal.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).


The claim for service connection for a low back disorder was granted, and the current appeal is for an increased initial evaluation for service-connected lumbar disability.  Since the claim for service connection was substantiated, the notice provided is considered sufficient, and no discussion of the duty to assist as to that claim is required.  As the claim for TDIU is also granted in this decision, there is no further duty to notify or assist the Veteran with respect to that claim.  

In July 2008, the Veteran was advised of criteria for an increased rating for nasal fracture residuals.  The notice included information specific to determining a disability evaluation and effective dates for awards generally.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  Sanders v. Nicholson, 129 S.Ct. 1696, 1704-05 (2009).  The Veteran again received duty-to-assist notice in December 2008.  The Veteran does not argue that any defect in notice prejudiced his effort to substantiate the claim for an increased evaluation for a nasal fracture, nor does the Board find any prejudice to this claim by any defect in the timing or content of notice.  

The Veteran was afforded VA examination of the nose and of the lumbar spine.  His testimony before the Board establishes that the Veteran understood what evidence was required to substantiate increased severity of the service-connected disabilities at issue.  

VA has fulfilled its duties to notify and assist the Veteran.  Moreover, the Veteran is represented by an attorney; if there was any defect in the duty to notify or assist, the Veteran was not prejudiced thereby.  Appellate review may proceed.

Claims for increased disability

The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.
Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

1.  Claim for increased evaluation for back disability

The current rating criteria were in effect when the Veteran submitted a 2004 request to reopen a claim for service connection for a lumbar disorder.  Under the current criteria, disabilities of the spine are evaluated either under a general rating formula for diseases and injuries of the spine or under a formula for rating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.  The general rating formula provides the following criteria: a 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  A 50 percent evaluation is warranted with unfavorable ankylosis of the entire thoracolumbar spine.  Further instructions under the general formula provide that neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note 1.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The formula for rating intervertebral disc syndrome based on incapacitating episodes allows for evaluations based upon incapacitating episodes of certain durations.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

Facts and analysis

The Veteran was granted service connection for a back disability in 2008, effective in 2004.  The initial evaluation was assigned under 38 C.F.R. § 4.71a, DCs 5237 and 5242.  VA outpatient treatment notes dated in March 2004 and July 2004 reflect no change in his back pain; he continued to take Vicodin in the same amount.  In November 2004, he reported that he was having increased headaches, which he attributed to stress at work due to his lumbar pain and neuropathy.  He reiterated that he was unable to attend physical therapy because of his employment, that nothing helped his back pain except Vicodin, and that he would not consider surgery for the present.  

In January 2005, the Veteran reported increased pain over the last four days.  The Veteran had lumbar muscle spasm and his range of motion of the lumbar spine was limited to less than 30 degrees of flexion.  In February 2005, the Veteran reported that his increased lumbar pain had continued.  After this flare-up of pain ended, the Veteran continued to work full-time, and did not manifest another episode of severe limitation of motion.  He continued to use pain medication.  

In May 2006, the Veteran stated his back pain was so bad that sometimes he was unable to move and was unable to work.  He reported that he would go to the VA emergency room and would be given a pain shot, but the only treatment VA was able to recommend was surgery.  He did not wish to risk surgery because the providers advised him there was only a 50 percent chance the surgery would help.  

In a February 2007 application for disability benefits from the Social Security Administration (SSA), the Veteran reported that, in August 2006, he had an acute onset of back spasms so severe that he could not return to work and could not walk without a walker.  The Veteran reiterated these contentions in a February 2007 statement submitted to VA.  

The provider assigned to assess the Veteran's functional limits for purposes of SSA benefits noted that the Veteran had been advised to have back surgery, but had not "made up his mind."  The Veteran had forward flexion to 45 degrees; however, the Veteran had no more than 10 degrees of motion in any other plane of motion, and his combined range of motion (flexion, extension, right and left lateral flexion, right and left rotation) was less than 90 degrees.  The Veteran stated he was uncomfortable ambulating without his walker, and he was observed to use the walker.  The Veteran ambulated in a forward flexed position.

VA examination in January 2008 disclosed that the Veteran had undergone lumbar epidural steroid injections, with the last one being three months prior to the VA examination, without improvement in his pain.  The Veteran was using a cane, brace, or walker to ambulate, but was unable to walk more than a few yards even with a walker.  He walked fixed in forward flexion, even holding his head in forward flexion, and his gait was antalgic.  However, the examiner reported that forward flexion was to 90 degrees, with pain beginning at 60 degrees and without loss of motion on repetitive use.  Imaging studies showed degenerative disc disease beginning in the thoracic spine and throughout the lumbar spine and small disc bulges at several levels.  

The Veteran, who had not achieved decreased pain with lumbar epidural injections, tried using a TENS unit in February 2008.  This modality provided of very little relief.  

The Veteran's former employer submitted an August 2008 statement.  The last day of work was August 21, 2006, and his last day of payment or benefits of any type was in January 2007.  

On VA examination conducted in September 2008, the Veteran complained of continuous back pain.  He walked leaning forward heavily on his walker.  The Veteran had an antalgic gait when walking without the walker.  Forward flexion was from 0 degrees to 60 degrees with pain.  The examiner noted that the Veteran was unable to work as a forklift operator because of the repetitive vibration and working on an uneven terrain, causing increased back pain with job activity.  

In October 2008, the Veteran was using his cane for ambulation.  He requested a back brace.  The provider informed the Veteran that the back brace might lead to increased rather than decreased back pain if the use of the brace resulted in further deconditioning and decreased use of lumbar musculature.  The Veteran agreed that he would attempt increased exercise.

On VA examination in July 2011, the Veteran had "notable" guarding and muscle spasm of the lumbar paravertebral muscles.  The Veteran had forward flexion to 60 degrees.  The examiner stated that the Veteran had no additional limitation of motion on repetitive motions.  

At his July 2013 Travel Baord hearing, the Veteran testified that he was unable to  "sit too long" (less than 10 minutes) without moving, or his pain would increase.  The Veteran also testified that he was unable to stand  "too long" (again, about 10 minutes) without an increase in pain.  The Veteran testifed that lying down did not decrease the pain.  The Veteran testified that he was unable to cotnrol the pain, that he had no was to stoop the pain  The Veteran testified that he walked in a stooped position because that position resulted in less increase in pain with walking.  

The evidence support a finding that, from August 21, 2006, the Veteran had functional limitation of motion of the spine to less than 30 degrees of flexion with repetitive motion, even although he is able to flex forward to 60 degrees for at least three repetitions at VA examinations.  However, the evidence since August 2006 establishes, as a whole, that the Veteran is unable to engage in repetitions of any motion of the back sufficient to engage in employment activities.  The Board acknowledges the testimony that the Veteran's back would sometimes "lock up," so that he was unable to bend at all.  

Additionally, the Board notes that, although the Veteran is able to both flex and extend the lumbosacral spine, he characteristically walks in a forward flexed position, whether using a can or a walker, because this position tends to reduce severity of pain.  The Board finds that the Veteran's increase in pain, if he walks more than a short distance in a normally upright position, together with demonstrated inability to engage in repetitive motions, approximates favorable ankylosis, so as to warrant a 40 percent evaluation for lumbar spine disability, from August 21, 2006.  However, the Veteran was not so limited, either by the need to maintain forward flexion, or by limitation of motion, or by limitation of repetitive motions, prior to that date.

The Board has also considered whether the Veteran is entitled to a higher evaluation.  The criteria require a showing of incapacitation totaling six weeks each year, defined as bedrest prescribed by a health care provider o establish entitlement to a 60 percent evaluation.  The Veteran's health care providers have advised the Veteran that he should maintain activity whenever possible.  There is no evidence that bedrest has been prescribed during the pendency of this appeal.  The Veteran's need to continually shift position, discussed in the context of his TDIU claim, below, diminishes his employability, but is not the functional equivalent of incapacitation.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion, such as DC 5237.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

In this case, the next higher evaluation, a 50 percent evaluation under DC 5237, is available if the Veteran has unfavorable ankylosis of the thoracolumbar spine.  The Board has considered pain and functional loss in determining that the Veteran's lumbar disability approximates favorable ankylosis, because of the Veteran's need to remain in a forward flexed position when walking.  However, even with consideration of all pain and functional loss, the Veteran's lumbar disability does not result in unfavorable ankylosis, which in this case would be a position fixed in extension.  The evidence establishes that the Veteran does not manifest fixation in extension.  

Additionally, the Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra schedular consideration referral). 

The schedular evaluation for the Veteran's lumbar spine disability is adequate, with the consideration of symptoms based on approximate to schedular criteria, and with acknowledgement that separate grants of service connection for neurologic disabilities of the right and left lower extremities are in place.  In other words, he does not have any symptoms from his service-connected lumbar disability that is not encompassed within the evaluation under the schedular criteria.  The Veteran does not have "exceptional or unusual" lumbar disability; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluations for the lumbar disability provide a higher evaluation if the Veteran displayed additional symptoms not encompassed within the 40 percent rating assigned in this decision, but the Veteran does not meet the criteria for the higher rating.  Referral for extraschedular consideration for a rating in excess of 40 percent for lumbar disability is not warranted.  See VAOPGCPREC 6-96.  

To the extent that all of the Veteran's service-connected orthopedic and neurologic manifestations of lumbar disability, considered together, result in greater occupation impairment than is encompassed within the schedular ratings, the Veteran's claim for TDIU, discussed below, is considered and granted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The criteria for referral for an extraschedular evaluation are not met.  The appeal may be granted to the extent that an increased schedular evaluation from 20 percent to 40 percent may be granted from August 21, 2006 to the present.    

2.  Claim for increased evaluation for nasal fracture

The Veteran's nasal disability is evaluated as deviation of the nasal septum under 38 C.F.R. § 4.97, DC 6502.  A maximum 10 percent evaluation is warranted for traumatic deviation with 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  

Under DC 6504, a 10 percent rating is warranted for loss of part of nose, or scars, where there is loss of part of one ala, or other obvious disfigurement.  A 30 percent evaluation is warranted for loss of part of nose, or scars, where there is exposure of both nasal passages.  DC 6504.  A Note following DCs 6502 and 6504 indicates that, in the alternative, a rating under 38 C.F.R. § 4.118, DC 7800, for disfiguring scars of the head, face, or neck is for application. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).  After determining the competency and credibility of evidence, the Board must then weigh its probative value. 

In a July 2008 statement, the Veteran simply stated he had "nasal problems."  The report of a September 2008 VA examination confirmed that the Veteran continued to have a deviated nasal septum with about a 50 percent obstruction on each side.  The examiner stated that there were no scars.  

The Veteran has a 50 percent obstruction of the nasal passages, with no scars.  He meets, but does not exceed the criteria for a 10 percent evaluation under DC 6502.  As the assigned 10 percent evaluation under DC 6502 is the maximum schedular evaluation available under DC 6502, the Board has reviewed the applicable Diagnostic Codes to determine if another Diagnostic Code would be more favorable to the Veteran.  However, the Veteran does not meet any criteria, such as presence of a scar, which would allow assignment of a rating under DC 7800.  The Veteran does not contend that there is disfigurement, nor does the record reflect that any provider has described disfigurement.  

The Board notes that the Veteran has a nasopharyngeal mass or growth.  July 2011 nuclear medicine evaluation disclosed "tissue fullness and narrowing of the nasopharyngeal and oropharyngeal airway in a diffuse pattern."  A pathology report suggested that the tissue was lymphoid.  The Veteran has not sought service connection for the tissue fullness.  In any event, as the maximum schedular rating for nasal obstruction, a 10 percent evaluation under DC 6502, is already in effect, referral for medical opinion as to whether the tissue fullness is residual to the service-connected nasal fractures is not required.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Comparing the level of severity and symptomatology of the service-connected nasal disability with the established criteria, the criteria reasonably describe the Veteran's disability level and encompass all symptomatology.  The disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra schedular consideration referral). 

Based on the foregoing, the Board finds that a rating in excess of 10 percent for the Veteran's nasal fracture residuals is not warranted.  As there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).  

3.  Claim for TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran's lumbar disability and the neurologic manifestations of that disability may be considered as one disability for purposes of TDIU.  38 C.F.R. § 4.16(a).  Therefore, the Veteran has one disability which may be evaluated as 60 percent disabling during the period relevant to this appeal, from August 21, 2006, as combined under 38 C.F.R. § 4.25 (40 percent [lumbar facet syndrome, bilateral, with DJD] + 20 percent [right lower extremity radiculopathy] = 52 percent + 10 percent [left lower extremity radiculopathy] + bilateral factor [2.8 percent under 38 C.F.R. § 4.26] = 60 percent).  The Veteran meets the schedular criteria for consideration of TDIU, since he has one disability which is evaluated as 60 percent disabling, even though his service-connected disabilities in total are not 70 percent disabling.  (60 percent [lumbar disability] + 10 percent [nasal fractures] = 64 =60).  See 38 C.F.R. §§ 4.16(a), 4.25; VBA Fast Letter 13-13, "Claims for Total Disability Based on Individual Unemployability (TDIU)."  

The Veteran's nonservice-connected disabilities may not be considered in determining entitlement to TDIU.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  In this case, the medical evidence discloses that the Veteran has hypertension, diabetes, gastroesophageal reflux disease, and trigger finger, bilateral, among other medical disorders.  The Board has not considered these disorders in evaluating entitlement to TDIU.

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In a February 2007 application for disability benefits from the Social Security Administration (SSA), the Veteran reported that, in August 2006, he had an acute onset of back spasms so severe that he could not return to work and could not walk without a walker.  The Veteran reiterated these contentions in a February 2007 statement submitted to VA.  

The examiners who conducted examinations for SSA purposes in May 2007 determined that the Veteran was able to lift no more than 10 pounds frequently, could stand or walk for no more than 2 hours in an 8-hour workday, was unable to engage in repetative twisting, turning, bending, or stooping, was unable to use a ladder, was able to go up stairs only occasionaly, and was able to stand or walk for no more than 30 mninutes without a break.  



The examiner who conducted the July 2011 VA examination noted that the constant vibration involved in driving a forklift exacerbated the Veteran's lumbar spasms and radiculopathy due to lumbar disability.  The examienr also noted that the Veteran would have difficulty with reaching and carrying as well as lifting.  

The Board notes that SSA did not note medical diagnoses other than the Veteran's service-connected disabilities when it made its determination that the Veteran was disabled.  Although the SSA determination of disability is not binding on VA, the Board agrees in this case that service-connected lumbar disability and its neurological manifestations results in the Veteran's unemployability even though that disability is not evaluated as 100 percent disabling.  

In particular, the Veteran's service-connected disabilities prevent him for staying in a sitting position for more than 10 minutes without taking a break, or staying in a standing postiiton for more than 10 minutes, or walking more than 10 minutes without taking a break.  The Veteran's scervice-connected lumbar disability prevents him from performing any employment such as drving that would involve vibration.  The Veteran cannot lift or carry more than 10 pounds.  The Veteran's nasal disability would preclude him from working in dusty environments.  

The Board acknowledges that the Veteran's limited tolearance for maintining any one position, together with the limitations on exposure to vibrations or environmental hazards, might not preclude all gainful employment.  However, the Veteran has no educational attainment or vocational training or experiecne that might allow him to secure or maintain sedentary employment.  

The Baord agrees with the examiner who conducted the 2011 VA examiantion that the Veteran's service-connected disabilities would have a significantly difficulty time securing and maintaining substantially gainful employment.  The Veteran is unemployable as a result of his service-connected disabilities.  TDIU may be granted. 


ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected DJD of the lumbar spine, prior to August 21, 2006, is denied.

Entitlement to a 40 percent for disability rating for DJD of the lumbar spine, from August 21, 2006, is granted. 

The appeal for an evaluation in excess of 10 percent for the residuals of a fracture, nasal bone, is denied.

The appeal for TDIU is granted.  


REMAND

The RO issued a statement of the case (SOC) addressing the 20 percent initial evaluation assigned for right lower extremity radiculopathy.  The Veteran submitted his substantive appeal of that issue in April 2009.  The Board finds no indication that the Veteran has withdrawn his appeal for an increased initial rating.  Additional evidence, including the report of a June 2012 peripheral nerves examination, addresses the severity of L3-L4 right lower extremity radiculopathy.  A supplemental statement of the case (SSOC) is required before the Board may complete appellate review of this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment records since June 2012.  Review the additional evidence obtained regarding the severity of right lower extremity radiculopathy since April 2009, including in the June 2012 VA examination.  Conduct any additional development necessary.

2.  Then, readjudicate the claim for an initial evaluation in excess of 20 percent for right lower extremity radiculopathy, L3-4.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered since the April 2009 SOC.  He should be given an opportunity to respond to the SSOC.  Then, the appeal should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


